Citation Nr: 0426262	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  96-35 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for depression, 
secondary to service-connected left shoulder and left 
varicocele disabilities.

2.  Entitlement to an increased rating for adhesive 
capsulitis of the left shoulder, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from November 1988 to 
August 1994.  

The veteran's claim for increase for his service-connected 
left shoulder disability was most recently before the Board 
in August 2000, at which time it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  Thereafter, the veteran's claims folder 
was transferred to the RO in Nashville, Tennessee, based on 
the veteran's relocation to that area over which the 
Nashville RO has jurisdiction.

While the veteran's appeal remained in remand status, an 
additional issue was added, that of his entitlement to 
secondary service connection for depression.  As well, the RO 
by rating action undertaken in October 2002 established a 
separate grant of service connection for a scar of the 
veteran's left shoulder and assigned a 10 percent schedular 
evaluation therefor.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record reflects that an attempt was previously made to 
afford the veteran a hearing before the Board, sitting at the 
Nashville RO, in April 2003.  Such hearing was conducted on 
behalf of the Board by the undersigned Veterans Law Judge.  
Unfortunately, however, the tape of that hearing was lost and 
no transcript of the testimony provided at that time was 
prepared prior to the tape's loss.  The veteran was advised 
of this development through the Board's letter of July 2004, 
to which he responded in August 2004 that he wished to appear 
for another Board hearing to be conducted at the Nashville 
RO.  

Accordingly, in the interests of preserving the veteran's 
right to due process of law, this matter is hereby REMANDED 
to the RO for the following action:

The veteran is to be afforded a hearing 
before the Board, sitting at the 
Nashville RO.  

Following the completion of any further actions by the RO, 
the case must be returned to the Board.  The veteran need 
take no action until otherwise notified.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  No inference 
should be drawn regarding the final disposition of the claim 
in question as a result of this action.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




